                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


        SHONNON SAWYER,
                                                     Case No. 18-cv-13684
               Plaintiff,
                                              UNITED STATES DISTRICT COURT JUDGE
                   v.
                                                      GERSHWIN A. DRAIN
     DAVID A. TROTT, ET AL.,
                                               UNITED STATES MAGISTRATE JUDGE
                                                    ELIZABETH A. STAFFORD
              Defendants.
                                       /

     OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
             TEMPORARY RESTRAINING ORDER [#3]

                                I. INTRODUCTION

      Plaintiff Shonnon Sawyer initiated this wrongful foreclosure suit on

November 26, 2018. Dkt. No. 1. At the same time, Plaintiff filed a Motion for

Temporary Restraining Order to prevent Defendants from executing a foreclosure

sale on his property. Dkt. No. 3. For the reasons set forth below, the Court will

DENY Plaintiff’s Motion for Temporary Restraining Order [#3].

                                II. BACKGROUND

      Plaintiff owns property located at 25999 Dover in Redford, Michigan. Dkt.

No. 1, pp. 2, 5 (Pg. ID 2, 5). Defendants have scheduled a foreclosure sale on that

property for November 29, 2018. Dkt. No. 3, p. 1 (Pg. ID 11). However, on

September 6, 2018, Plaintiff claims that he mailed Defendants a cease and desist

                                        -1-
letter, requesting that they stay the sale until “they produced verification of debt,

under the penalty of perjury.” Id. at p. 2 (Pg. ID. 12). Because Defendants have

allegedly failed to make required disclosures under the Real Estate Settlement

Protection Act, Plaintiff asserts that Defendants should be restrained from moving

forward with the foreclosure sale. Id. at pp. 1-2 (Pg. ID 11-12).

                               III. LEGAL STANDARD

      Preliminary injunctions and temporary restraining orders are extraordinary

remedies which should be granted only if the movant carries his or her burden of

proving that the circumstances clearly demand it. See Overstreet v. Lexington-

Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). Whether to grant

such relief is a matter within the discretion of the district court. N.A.A.C.P. v. City

of Mansfield, Ohio, 866 F.2d 162 (6th Cir. 1989). Courts will consider the same

factors in determining whether to grant a request for either a temporary restraining

order or a preliminary injunction. Ne. Ohio Coal. for Homeless and Serv. Emps.

Intern. Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006). Those

factors are “(1) whether the movant has a strong likelihood of success on the

merits; (2) whether the movant would suffer irreparable injury without the

injunction; (3) whether the issuance of the injunction would cause substantial harm

to others; and (4) whether the public interest would be served by issuance of the

injunction.” Bonnell v. Lorenzo, 241 F.3d 800, 809 (6th Cir. 2001). None of the



                                         -2-
factors the court considers, standing alone, is a prerequisite to relief; rather, the

court should balance them. Golden v. Kelsey-Hayes Co., 73 F.3d 648, 653 (6th

Cir. 1996). But “a finding that there is simply no likelihood of success on the

merits is usually fatal.” Gonzales v. Nat’l Bd. of Med. Exam’rs., 225 F.3d 620, 625

(6th Cir. 2000).

                                  IV. DISCUSSION

      A. Plaintiff has not Demonstrated a Likelihood of Success on the Merits
         of his Claims.

      Plaintiff argues Defendants should be restrained from moving forward with

the foreclosure of his property because Defendants failed to make required

disclosures under the Real Estate Settlement Protection Act. Dkt. No. 3, pp. 1-2

(Pg. ID 11-12). But neither Plaintiff’s Complaint nor his Motion for Temporary

Restraining Order offer any discussion regarding the likelihood of success on the

merits of his claims.       Instead, Plaintiff simply makes broad, unsupported

accusations. Therefore, at this stage in the proceedings, the Court cannot find that

Plaintiff has a high likelihood of success on the merits of his claims.

      B. The Remaining Temporary Restraining Order Factors are not
         Enough to Overcome Plaintiff’s Failure to Demonstrate a Likelihood
         of Success on the Merits of His Claims.

      The Court must reiterate that none of the injunctive relief factors, standing

alone, is a prerequisite to relief; rather, the court should balance them. Golden, 73




                                         -3-
F.3d at 653. However, “a finding that there is simply no likelihood of success on

the merits is usually fatal.” Gonzales, 225 F.3d at 625.

       Here, the Court recognizes Plaintiff’s concern about losing his home to

foreclosure. At the same time, if Plaintiff has indeed defaulted on his mortgage

payments, preventing Defendants from foreclosing on Plaintiff’s property is not

without consequence. Moreover, the Court cannot find any public interest that

would be served by granting injunctive relief at this time. Hence, on balance, and

considering Plaintiff’s failure to demonstrate a likelihood of success on the merits

of his claims, the temporary restraining order factors do not warrant a grant of

injunctive relief.

                                  V. CONCLUSION

       For the reasons stated herein, the Court will DENY Plaintiff’s Motion for

Temporary Restraining Order [#3].

       IT IS SO ORDERED.



Dated:        November 28, 2018
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge




                                         -4-
